Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Application No. 17/216,300 filed 03/29/2021. 
Claims 1-18 are currently pending in this application. All pending claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Chinese Patent Application  No. 202020424941.9 filed 03/27/2020. A certified copy of the priority document has been filed and is made of record. 
Drawings
The drawings filed on 03/29/2021 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 10-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 10 recites the limitation "the battery cell" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 also recites the limitation "the first adhesive layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in   public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawate et al (U.S. PG Publication 2018/0269523)  
Regarding Claim 1  Kawate discloses an energy storage device 10 (Kawate Fig. 1, Title, Abstract, paragraph 0006, ) which is a secondary battery (Kawate  paragraph 0050) equivalent to the battery cell. The energy storage device i.e. the battery cell, comprising an electrode body 400 (Kawate paragraph 0006, 0051) equivalent to the electrode assembly. The electrode body has faces (Kawate paragraph 0006) equivalent to the outer surfaces of the electrode assembly; the outer faces of the electrode assembly comprises a first surface, a first lateral surface, a second surface and a second lateral surface (Kawate Fig. 1, 2). The battery cell comprises an adhesive tape 370, equivalent to the first adhesive film,  which adheres to the first lateral surface and extending to the first surface and the second surface (Kawate Fig. 5, 9, paragraph 0093). Kawate also discloses an adhesive tape 380, equivalent the first adhesive layer, adhering to the first surface, wherein a part of the adhesive tape 380, i.e. equivalent to the first adhesive layer, overlaps with the adhesive tape 370, i.e. equivalent to the first adhesive film; and the adhesive tape 370 is disposed between the adhesive tape 380, equivalent to  the adhesive layer, and the first surface in the thickness direction. 
Regarding claim 3 in a first surface and on a second direction perpendicular to the first direction  the adhesive tape 370, equivalent to first adhesive film, protrudes from the first end and second end of the adhesive tape 380, equivalent to the first adhesive layer (Kawate Fig. 9).  
   Regarding claim 5 Kawate discloses the battery cell further comprises an adhesive tape 370, equivalent to the second  adhesive film,  which adheres to the second lateral surface (i.e. opposite the first lateral surface) and extending from the second lateral surface to the first surface and the second surface  (Kawate Fig. 5, 9, paragraph 0093). Kawate also discloses an adhesive tape 380, equivalent the first adhesive layer, adhering to the first surface, wherein a part of the adhesive tape 380, i.e. equivalent to the first adhesive layer, overlaps with the adhesive tape 370, i.e. equivalent to the second adhesive film; and the adhesive tape 370, equivalent to the second adhesive film, is disposed between the adhesive tape 380, equivalent to  the adhesive layer, and the first surface in the thickness direction. 
Regarding claim 7 Kawate discloses the adhesive tape 380, equivalent to the first adhesive layer, overlaps the adhesive tape 370, equivalent to the first adhesive film (Kawate Fig. 9) and the end part of the adhesive tape 370 has two region that are the same as claimed first sub-film and second sub-film wherein a part of the adhesive tape 380 overlaps the first adhesive sub-film of 370 and the second sub-film (Kawate Fig. 9) and the first sub-film and the second sub-film are disposed between the part of the adhesive tape 380 and the surface of the electrode in the thickness direction (Kawate Fig. 9). 
Regarding claim 8 Kawate discloses the battery cell and the battery cell comprising an electrode body 400 (Kawate paragraph 0006, 0051, 0082) equivalent to the electrode assembly. The electrode body comprises of plurality of electrode plates  and a separator located between two adjacent electrode plates (Kawate Fig. 4, paragraph 0082) and the  electrode body is formed by winding the electrode plate (Kawate paragraph 0041), and the first surface is a surface is a side on which a tail end  of the outermost electrode is located (Kawate Fig. 5, 9, paragraph 0095) and the adhesive tape 380, equivalent to the first adhesive layer, fixes the tail end of the winding electrode (Kawate Fig. 9).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawate et al. (U.S. PG Publication 2018/0269523) 
The discussion of Kawate as applied to claim 1, 3 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 2  Kawate discloses the adhesive tape 380, equivalent the first adhesive layer, adhering to the first surface, wherein a part of the adhesive tape 380, i.e. equivalent to the first adhesive layer, overlaps with the adhesive tape 370, i.e. equivalent to the first adhesive film; and the adhesive tape 370, equivalent to the first adhesive film, is disposed between the adhesive tape 380, equivalent to  the adhesive layer, and the first surface in the thickness direction. Kawate is silent about a width of an overlap between the two adhesive taps is greater than or equal to 1 mm.  Kawate discloses the adhesive tapes are attached to the electrode assembly to prevent a winding deviation  of the electrode assembly (Kawate paragraph 0092). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have optimized through routine experimentation the width of the overlap between the two adhesive tapes such that a durable adhesion of the tapes to the electrode assembly is achieved and the winding deviation of the electrode body is prevented.   According to the MPEP, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05 II A)
Regarding claim 4 Kawate is silent about the length by which the adhesive tape 370 protrudes from the adhesive tape 380 is greater than or equal to 1 mm. Kawate discloses the adhesive tapes are attached to the electrode assembly to prevent a winding deviation  of the electrode assembly (Kawate paragraph 0092). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have optimized through routine experimentation the length by which the adhesive tape 370 protrudes from the adhesive tape 380 is greater than or equal to 1 mm such that a durable adhesion of the tapes to the electrode assembly is achieved and the winding deviation of the electrode body is prevented.  According to the MPEP, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05 II A)
Regarding claim 6 Kawate discloses the adhesive tape 380, considered equivalent to the first adhesive layer, partly adhere to a surface of the adhesive tape 370, considered equivalent to the first adhesive film (Kawate Fig. 9), but Kawate is silent that the entire adhesive tape 380, equivalent to the first adhesive layer, adheres to the surface of the adhesive layer 370, considered equivalent to the first adhesive film. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have adhered the entire surface of the adhesive tape 380  to the surface of the second adhesive tape instead of partial adherence since such a modification would increase the adhesion strength of the adhesive layers to the electrode assembly and effectively prevent winding deviation of the electrode assembly as taught by Kawate (Kawate paragraph 0092) and such a modification would be considered mere change in size of the overlap region between the two adhesive layers. According to the MPEP a change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc. F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).  (See MPEP 2144.04 IV)

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Kawate et al. (U.S. PG Publication 2018/0269523)  in view of Schaefer et al. (U.S. PG Publication 2013/0288110)

The discussion of Kawate as applied to claim 1 is fully incorporate here and is relied upon for the limitation of the claim in this section. 
Regarding claim 9 the adhesive tapes of Kawate are one-sided adhesive tapes and do not adhere on both sides (Kawate paragraph 0128). But Kawate is silent about the adhesive being a holt-melt adhesive. Schaefer discloses an analogous energy storage device or electrochemical cell of an electrode stack (Schaefer paragraph 0035) and a fixing device and a hot melt adhesive for fixing the electrode stack can be used as a fixing means when activated by thermal heat (Schaefer paragraph 0044). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used the hot-melt adhesive of Schaefer in the battery cell of Kawate since such a modification is the use of known technique to improve similar device (methods or products) in the same way (MPEP 2143 I C). 

Claim  10-17  is rejected under 35 U.S.C. 103 as being unpatentable over Kawate et al. (U.S. PG Publication 2018/0269523)  in view of Inoue et al. (U.S. PG Publication 2018/0175451) 

Regarding claim 10 Kawate discloses an energy storage device 10 (Kawate Fig. 1, Title, Abstract, paragraph 0006, ) which is a secondary battery (Kawate  paragraph 0050) equivalent to the battery cell. The energy storage device i.e. the battery cell, comprising an electrode body 400 (Kawate paragraph 0006, 0051) equivalent to the electrode assembly. The electrode body has faces (Kawate paragraph 0006) equivalent to the outer surfaces of the electrode assembly; the outer faces of the electrode assembly comprises a first surface, a first lateral surface, a second surface and a second lateral surface (Kawate Fig. 1, 2). The battery cell comprises an adhesive tape 370, equivalent to the first adhesive film,  which adheres to the first lateral surface and extending to the first surface and the second surface  (Kawate Fig. 5, 9, paragraph 0093). Kawate also discloses an adhesive tape 380, equivalent the first adhesive layer, adhering to the first surface, wherein a part of the adhesive tape 380, i.e. equivalent to the first adhesive layer, overlaps with the adhesive tape 370, i.e. equivalent to the first adhesive film; and the adhesive tape 370 is disposed between the adhesive tape 380, equivalent to  the adhesive layer, and the first surface in the thickness direction. Kawate is silent about a sealing film that seals the battery cell and the first adhesive layer adheres to the sealing film. Inoue discloses a film packaged battery (Inoue, Abstract, paragraph 0007), comprising a battery element having a positive electrode, a negative electrode and a separator that are stacked and wound (Inoue paragraph 0007) analogous to the battery cell of Kawate; the film package being equivalent to the sealing film.  Inoue discloses the packaged battery is provided with a fixing tape 70 for fixing the battery element (i.e. the electrode assembly) to the inner surface of the film package 10 (Inoue Fig. 4, 5, paragraph 0071, claim 1) so that the battery element is prevented from moving in the film package during used or transportation (Inoue paragraph 0078). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery cell of Kawate by the teaching of Inoue and made the first adhesive tape 380 of Kawate that is equivalent to the claimed first adhesive layer to fix both the battery element (i.e. the electrode assembly) and the film package 10 (Inoue Fig. 4, 5, paragraph 0071) so as to fix the electrode assembly and prevent it from moving during use or transport as taught by Inoue (Inoue paragraph 0078). Such a modification is the use of known technique to improve similar device (methods or products) in the same way (MPEP 2143 I C).
Regarding Claim 11  Kawate discloses the adhesive tape 380, equivalent the first adhesive layer, adhering to the first surface, wherein a part of the adhesive tape 380, i.e. equivalent to the first adhesive layer, overlaps with the adhesive tape 370, i.e. equivalent to the first adhesive film; and the adhesive tape 370, equivalent to the first adhesive film, is disposed between the adhesive tape 380, equivalent to  the adhesive layer, and the first surface in the thickness direction. Kawate is silent about a width of an overlap between the two adhesive taps is greater than or equal to 1 mm.  Kawate discloses the adhesive tapes are attached to the electrode assembly to prevent a winding deviation  of the electrode assembly (Kawate paragraph 0092). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have optimized through routine experimentation the width of the overlap between the two adhesive tapes such that a durable adhesion of the tapes to the electrode assembly is achieved and the winding deviation of the electrode body is prevented.   According to the MPEP, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05 II A)
Regarding claim 12 in a first surface and on a second direction perpendicular to the first direction  the adhesive tape 370, equivalent to first adhesive film, protrudes from the first end and second end of the adhesive tape 380, equivalent to the first adhesive layer (Kawate Fig. 9).  
Regarding claim 13 Kawate is silent about the length by which the adhesive tape 370 protrudes from the adhesive tape 380 is greater than or equal to 1 mm. Kawate discloses the adhesive tapes are attached to the electrode assembly to prevent a winding deviation  of the electrode assembly (Kawate paragraph 0092). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have optimized through routine experimentation the length by which the adhesive tape 370 protrudes from the adhesive tape 380 is greater than or equal to 1 mm such that a durable adhesion of the tapes to the electrode assembly is achieved and the winding deviation of the electrode body is prevented. According to the MPEP, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05 II A)
Regarding claim 14 Kawate discloses the battery cell further comprises an adhesive tape 370, equivalent to the second  adhesive film,  which adheres to the second lateral surface (i.e. opposite the first lateral surface) and extending from the second lateral surface to the first surface and the second surface  (Kawate Fig. 5, 9, paragraph 0093). Kawate also discloses an adhesive tape 380, equivalent the first adhesive layer, adhering to the first surface, wherein a part of the adhesive tape 380, i.e. equivalent to the first adhesive layer, overlaps with the adhesive tape 370, i.e. equivalent to the second adhesive film; and the adhesive tape 370, equivalent to the first adhesive film, is disposed between the adhesive tape 380, equivalent to  the adhesive layer, and the first surface in the thickness direction. 
Regarding claim 15 Kawate discloses the adhesive tape 380, considered equivalent to the first adhesive layer, partly adhere to a surface of the adhesive tape 370, considered equivalent to the first adhesive film (Kawate Fig. 9), but Kawate is silent that the entire adhesive tape 380, equivalent to the first adhesive layer, adheres to the surface of the adhesive layer 370, considered equivalent to the first adhesive film. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have adhered the entire surface of the adhesive tape 380  to the surface of the second adhesive tape instead of partial adherence since such a modification would increase the adhesion strength of the adhesive layers to the electrode assembly and effectively prevent winding deviation of the electrode assembly (Kawate paragraph 0092) and such a modification would be considered mere change in size about the overlap region between the two adhesive layers. According to the MPEP a change in the size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc. F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).  (See MPEP 2144.04 IV)
Regarding claim 16 Kawate discloses the adhesive tape 380, equivalent to the first adhesive layer, overlaps the adhesive tape 370, equivalent to the first adhesive film (Kawate Fig. 9) and the end part of the adhesive tape 370 has two regions that are the same as claimed first sub-film and second sub-film wherein a part of the adhesive tape 380 overlaps the first adhesive sub-film of 370 and the second sub-film (Kawate Fig. 9) and the first sub-film and the second sub-film are disposed between the part of the adhesive tape 380 and the surface of the electrode in the thickness direction (Kawate Fig. 9).
Regarding claim 17 Kawate discloses the battery cell and the battery cell comprising an electrode body 400 (Kawate paragraph 0006, 0051, 0082) equivalent to the electrode assembly, the electrode body comprises of plurality of electrode plates  and a separator located between two adjacent electrode plates (Kawate Fig. 4, paragraph 0082) and the electrode body is formed by winding the electrode plate (Kawate paragraph 0041), and the first surface is a surface is a side on which a tail end  of the outermost electrode is located (Kawate Fig. 5, 9, paragraph 0095) and the adhesive tape 380, equivalent to the first adhesive layer, fixes the tail end of the winding electrode (Kawate Fig. 9).  

Claim 18  is rejected under 35 U.S.C. 103 as being unpatentable over Kawate et al. (U.S. PG Publication 2018/0269523)  in view of Inoue et al. (U.S. PG Publication 2018/0175451) and further in view of Schaefer et al. (U.S. PG Publication 2013/0288110)

The discussion of Kawate and Inoue as applied to claim 10 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding claim 18 the adhesive tapes of Kawate are one-sided adhesive tapes and do not adhere on both sides (Kawate paragraph 0128). But Kawate is silent about the adhesive being a holt-melt adhesive. Schaefer discloses an analogous energy storage device or electrochemical cell of an electrode stack (Schaefer paragraph 0035) and a fixing device and a hot melt adhesive for fixing the electrode stack can be used a fixing means when activated by thermal heat (Schaefer paragraph 0044). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used the hot-melt adhesive of Schaefer in the battery cell of Kawate as modified by Inoue since such a modification is the use of known technique to improve similar device (methods or products) in the same way (MPEP 2143 I C). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722             

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722